Citation Nr: 1131172	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  05-28 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 20 percent for the service-connected right knee internal derangement.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1983 to February 1994.

This matter comes before the Board on appeal from rating decisions in March 2004 and November 2009 by the Philadelphia RO.

The Board remanded the case to the RO in March 2010 for additional development of the record.

In June 2011, additional evidence was submitted and initial RO consideration of the evidence was waived by the Veteran's representative.


FINDING OF FACT

The service-connected right knee disability is shown to be manifested by stiffness, swelling and effusion due to a dislocated semilunar cartilage and arthritis with a separately ratable noncompensable limitation of motion; neither findings of recurrent subluxation or lateral instability, nor a limitation of extension to at least 10 degrees or a limitation of flexion to less than 90 degrees is demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 20 percent for the service-connected internal derangement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71 including Diagnostic Code (Code) 5257, 5258 (2010).

2.  The criteria for the assignment of a separate 10 percent rating for the service-connected right knee disability on the basis of arthritis and limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Codes 5003. 5010, 5260, 6261 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

April 2003, December 2003, and April 2009 letters provided the Veteran with notice of VA's duties to notify and assist her in the development of her claim consistent with the laws and regulations outlined above.

In this regard, these letters informed her of the evidence and information necessary to substantiate her claim, the information required of her to enable VA to obtain evidence in support of her claim, and the assistance that VA would provide to obtain information and evidence in support of her claim.  She was also given appropriate notice regarding how disability ratings are assigned, disability ratings, and effective dates of awards.

Although complete notice was not provided prior to the initial adjudication of the claim, she was fully informed of what evidence was needed to substantiate her claim.

Hence, the Veteran is not prejudiced by the timing.  The Veteran has been given ample opportunity to present evidence and argument in support of her claim.  The case was also readjudicated after all notice was given (see November 2009 and February 2011 Supplemental Statements of the Case).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).

The Veteran's service treatment records are associated with her claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations.  

Moreover, the examinations are found to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  As VA's duty to assist is met, the Board will address the merits of the claim.



Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a particular Code applies, the higher evaluation is assigned if the disability picture more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, other impairment of the knee, a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating. In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  

Where a veteran has both a limitation of flexion, and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

At the May 2003 VA examination, the Veteran complained of having knee pain that was aggravated by activities such as running.  There was no history of fatigability or incoordination, and she did not use orthotics.  On examination, there was swelling of the right knee, and the range of motion was from 0 to 125 with pain.

A March 2004 VA treatment record shows that the Veteran complained of having pain, swelling, stiffness and fatigue in several joints including her knees.

An August 2005 private treatment record notes that the Veteran complained of right knee pain that was aggravated by running and other activities.  She also reported that the knee swelled from time to time.  

The range of right knee motion was noted to be from 5 degrees of hyperextension to 140 degrees of flexion.  There was no pain at the limits of motion.  There was mild effusion and tenderness in the knee as well as significant patellofemoral crepitus.  There was no ligamentous instability.  She was given a steroid injection to relieve her symptoms.  The X-ray studies revealed finding of mild degenerative arthritis.

In July 2007 and February 2008, the Veteran reported having moderate tenderness and swelling/effusion in the right knee, patellofemoral crepitus, and bony enlargement.  

An MRI in November 2007 revealed an abnormality in the posterior horn of the medial meniscus that contacted the inferior articular surface and was suspicious for a meniscal tear.

The Veteran provided information from a website in November 2007 regarding meniscal injuries of the knee that described the classification of tears and signs of significant tears.

On February 2008 VA examination, the Veteran complained of moderate and constant right knee pain and denied using a cane, crutches, a walker, a brace or a wheel chair.  She presented with a mild antalgic gait and reported having difficulty in prolonged standing and walking for more than 8 hours, walking up and down steps, climbing, and squatting due to her knee pain.  Her active and passive range of motion for the right knee was from 0 to 110 degree.  There was mild or minimal right knee pain from 100 to 110 degrees.  With 3 repetitive motions, there was no additional limitation due to pain, fatigue, weakness or lack of endurance.  

The Veteran denied having flare-ups, and there was no evidence of instability.  There was mild tenderness along the medial and lateral aspect of the knee with crepitus and swelling.  In relation to her occupation as a nurse, the examiner commented that her functional impairment was as noted.  The X-ray studies revealed mild degenerative joint disease of the knee.

An April 2008 treatment record notes that the Veteran had persistent pain and that an MRI confirmed a posterior horn medial meniscus tear.  She had a single corticosteroid shot without significant improvement.  She rated her pain as being between 6 and 7 out of 10 and worse with activity.  There was some mild synovial thickening of the right knee, but extension was full.

In a May 2009 letter, a VA physician noted that the Veteran had mild to moderate pain in the right knee and that her symptoms had slowly worsened over the years.  An examination was noted to show a bony enlargement of the right knee, patellofemoral crepitus, and tenderness along the medial joint line.  No effusion was noted. 

The July 2009 treatment records noted that the Veteran's complaints of significant right knee pain, giving way and catching.  She reported that, in the past 3 months, she had more pain with significant swelling, buckling and locking-type symptoms.  There was a decrease in knee swelling, but her discomfort continued.  

On examination, the right knee was noted to have mild effusion, tenderness to palpation over the medial joint line, pain with patellofemoral compression testing, and a full range of motion without pain.  She was stable to varus and valgus stress testing.  Her knee was aspirated, and she was given a Synvisc-1 injection.  

A July 2009 MRI showed chronic radial type tearing of the posterior horn and root of the medial meniscus, as seen on the prior study; an interval increase in the chondral defect along the weight-bearing posterior aspect of the medial femoral condyle; and increasing high-grade patellofemoral compartment chondromalacia.  

In September 2009, the Veteran reported that she used a soft brace on her right knee for support and compression.  When the effusion of her right knee was large, she was unable to easily bend her knee.  

In December 2009, the Veteran indicated that her right knee pain was not responding to medications or local steroid injection; therefore, Synvisc was requested.  

At an October 2010 VA examination, the Veteran complained of right knee pain rated as 7/10, stiffness, weakness, swelling and giving way.  She denied locking and reported having only one flare-up in the past year, which was 10/10 in severity.  This flare-up lasted 3 to 4 weeks.  Her symptoms were worse with stairs and squatting, and she had some relief with medication and activities such as bicycling.  She continued to work full-time as a nurse.  Her standing tolerance was that of 3 hours, and her walking tolerance was 1 mile or 30 minutes.

On examination, the Veteran's gait was normal with no assistive devices being used.  Edema and crepitus were present, but there was no erythema.  The range of motion tests with repetition revealed extension to 0 degrees and flexion from 0 to 90 degrees with pain throughout the ranges.  There was no additional change in the range of motion with repetition due to pain, fatigue, weakness or lack of endurance.  There was no evidence of lateral subluxation, laxity or instability.  Her motor strength was 5/5.  

The Veteran reported that she did not have much functional impairment at work since she primarily sat at her desk and did physical examinations; however, she had moderate functional impairment at home.  She was unable to squat or climb ladders, which made it difficult to clean her floors and windows.  She also had increased pain with climbing stairs.

The service-connected right knee disability is currently rated 20 percent disabling by analogy under 38 C.F.R. § 4.71a, Code 5299-5257.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

In applying the law to the existing facts, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the service-connected right knee disability under Diagnostic Code 5257.

Significantly, The VA examinations and treatment records do not show any instability or recurrent subluxation of the right knee to justify the assignment of a compensable rating under Diagnostic Code 5257.  The symptoms of stiffness, swelling, effusion and occasional giving way and catching associated with the service-connected right knee disability are not shown to be productive of severe impairment.  

The symptoms, the Board finds, are predominantly mild to moderate in severity.  The Veteran in this regard is able to function well in her job and the disability creates moderate difficulty with household chores.  

The Board also must consider the other diagnostic codes pertinent to rating the knee disability.  There is no evidence of ankylosis of the right knee.  Therefore, Diagnostic Code 5256 is not for application.  See 38 C.F.R. § 4.71a.

To the extent that the current rating is shown to encompass moderate overall knee disability, a rating of 20 percent under Code 5258 seems to more closely address the service-connected disability picture actually presented in this case.  See 38 C.F.R. § 4.71a.  While this Code does not provide for a higher rating, the Board finds that the disabling manifestations due to arthritis warrant the assignment of a separate rating on the basis of resulting limitation of motion in this case.  

The Diagnostic Codes for rating limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

There is medical evidence of arthritis in the right knee with an actual limitation of motion to no less than 90 degrees.  See the August 2005 private treatment record, and February 2008 and October 2010 VA examinations.  While the movement of the right knee is shown to involve pain, any added restriction is not shown to equate with flexion being limited to 45 degrees or less so as to warrant a 20 percent rating.  

Thus, on this record the Board finds that a separate evaluation of 10 percent is warranted for arthritis with limitation of motion, in addition to the 20 percent rating assigned under Diagnostic Code 5257.  

A separate 10 percent evaluation is not warranted under VAOPGCPREC 9-2004 for the limitation of extension of the right knee.  As noted in variously treatment records and VA examinations, there is full extension of the right knee.  

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected right knee disability.  See 38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue more than reasonably describe the Veteran's disability level and symptomatology.  The criteria for rating knee disabilities address in this case address the disability picture manifested by the distinct symptoms due to a dislocated semilunar cartilage and functional impairment due to arthritis of the right knee.

The Veteran's symptoms and manifestations are contemplated in the rating schedule.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.


ORDER

A rating in excess of 20 percent for the service-connected right knee disability based on internal derangement is denied.

A separate rating of 10 percent, but not higher for the service-connected right knee disability on the basis of arthritis with limitation of motion is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




Department of Veterans Affairs


